TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 6, 2015



                                     NO. 03-13-00080-CV


Appellants, Central Austin Apartments, LLC; UP-32nd Street, LLC; and UP-32nd Street
Hospitality, LLC// Cross-Appellants, East Avenue Property Owners’ Association, Inc. and
               UP Austin Holdings, LP and UP Austin Land Holdings, LP

                                                v.

   Appellees, UP Austin Holdings, LP; UP Austin Land Holdings, LP; and East Avenue
 Property Owners’ Association, Inc.// Cross-Appellees, Central Austin Apartments, LLC;
               UP-32nd Street, LLC; and UP-32nd Street Hospitality, LLC




            APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE AND JUSTICE PEMBERTON;
              FORMER CHIEF JUSTICE JONES NOT PARTICIPATING
                VACATED AND REMANDED ON JOINT MOTION --
                      OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on November 30, 2012. The

parties have filed a joint notice of settlement and agreed motion to issue the mandate, and having

considered the motion, the Court agrees that the motion should be granted in part. We therefore,

order that the opinion and judgment dated December 8, 2014, are withdrawn; we grant the

parties’ motion in part, vacate the district court’s judgment without reference to the merits, and

remand this case to the district court for rendition of judgment in accordance with the parties’
agreement. Each party shall pay the costs of the appeal incurred by that party, both in this Court

and the court below.